In re Haywood, Darren; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. A, No. 281,981; to the Court of Appeal, Fourth Circuit, No.
Granted for the sole purpose of transferring the petition to the district court with instructions to the district judge to act on relator’s application for post-conviction relief filed on or about March 15, 2004, as per his request for legal/indigent mail. The district court is ordered to provide this Court with a copy of its judgment. A copy of the application is attached.